    ,Case   4:20-cv-00124-RWS-CAN Document 3 Filed 02/24/20 Page 1 of 10 PageID #: 35
                                                                                  Filed: 1/24/2020 9:31 AM
`                                                                                 Lynne Finley
                                                                                  District Clerk
                                                                                  Collin County, Texas
                                                                                  By Alicia Hamblin Deputy
                                                                                  Envelope ID: 40232632
                                         CAUSE NO.401-00449-2020
                                         CAUSE NO. 401-00449-2020

       MARVIN GATHRIGHT dba                                   §             IN THE DISTRICT COURT
       LOST HIGHWAY CLASSIC CARS,                             §
             Plaintiff,                                       §
                                                              §
       vs.
       VS.                                                    §                   JUDICIAL DISTRICT
                                                              §
       NATIONWIDE GENERAL INSURANCE                           §
       COMPANY,                                               §
            Defendant.                                        §            COLLIN COUNTY, TEXAS

                                       PLAINTIFF'S ORIGINALPETITION
                                       PLAINTIFF'S ORIGINAL PETITION

      --TO-THE  HONORABLE
         O--T-HE- HONORABLEJUDGE
                            JUDGEOF
                                 OFSAID
                                    SAID COURT:
                                         COURT:                                   - - -     -----   -


               NOW COMES MARVIN GATHRIGHT dba LOST HIGHWAY CLASSIC CARS, Plaintiff

       herein, files this his Original Petition against Defendant, NATIONWIDE GENERAL INSURANCE

       COMPANY, and,
       COMPANY, and, in  support of his causes
                      in support        causes of
                                               of action,
                                                  action, would
                                                          would respectfully show the Court the
                                                                respectfully show

       following:

                                                 I.      PARTIES

       1.
       1.      Plaintiff, MARVIN GATHRIGHT
               Plaintiff, MARVIN GATHRIGHT dba
                                           dba LOST
                                               LOST HIGHWAY CLASSIC CARS, owns the property

       made     basis of
       made the basis of this
                          this suit
                                suit located
                                      located at:
                                              at: 123
                                                   123 W
                                                       WPrinceton
                                                         Princeton Drive,
                                                                   Drive, Princeton,
                                                                          Princeton, Texas
                                                                                     Texas 75407
                                                                                           75407 (the
                                                                                                 (the

       "Property").

       2.
       2.      Defendant NATIONWIDE GENERAL
               Defendant NATIONWIDE GENERAL INSURANCE
                                            INSURANCE COMPANY
                                                      COMPANY ("Nationwide"
                                                              ("Nationwide" or

       "Defendant")
       "Defendant") is
                     is a foreign entity authorized
                                         authorized to engage
                                                       engage in
                                                              in the insurance
                                                                     insurance business
                                                                               business in
                                                                                        in the State of

                        served by
       Texas and may be served by serving
                                  serving its
                                           its Registered
                                               Registered Agent for Service
                                                                    Service of
                                                                            of Process,
                                                                               Process, Corporation
                                                                                        Corporation

       Service Company, 211 E 7th
                              7th Street,
                                  Street, Suite 620, Austin, Texas 78701-3218. Service is requested

       by certified mail, return receipt requested at this time.

                                               II.     DISCOVERY

       3.
       3.      Plaintiff intends to conduct discovery under a Level 3 discovery control plan pursuant to

       the Texas Rules of Civil Procedure.
    Case 4:20-cv-00124-RWS-CAN Document 3 Filed 02/24/20 Page 2 of 10 PageID #: 36
.

                                            III.      CLAIM FOR RELIEF

      4.       At this  time, Plaintiff
                  this time,  Plaintiff cannot
                                        cannot assess
                                               assess accurately    definite limit
                                                      accurately aa definite  limit to     damages it has
                                                                                    to the damages

                 or will
      sustained, or will sustain
                         sustain in the future, as a result of Defendant's acts. Given the early state of this

      litigation, projections have not been declared regarding the full extent and severity of the injuries

                   In view of
      and damages. In      of these circumstances, Plaintiff does not wish to impose any limit on what

      it may present
             present to the jury or
                                 or what
                                    what the
                                          the jury
                                               jury may
                                                    may consider
                                                        consider as a range
                                                                      range of damages in this
                                                                            of damages    this case;
                                                                                               case;

      however, Plaintiff makes the following representation in compliance with Tex. R. Civ. P. 47(c) to

      aid in tthe
      aid-in   >
               1 eefficient court
                  efficient court administration.
                                  administration.Plaintiff_
                                                  Plaintiff believes
                                                            belieyes that the
                                                                          the most_reasonable
                                                                              most reasonable option
                                                                                              option afforded____
                                                                                                     afforded

      under Tex. R. Civ. P. 47, at
                                at this
                                   this time,
                                        time, prior
                                              prior to the completion of discovery in the case, is to seek

      monetary
      monetary relief over $200,000 but not more
                                            more than
                                                 than $1,000,000,
                                                      $1,000,000, exclusive
                                                                  exclusive of interest and costs,
                                                                                            costs,

      which is the only option that does not require Plaintiff to select a speculative,
                                                                           speculative, arbitrary cap on their

      damages. Plaintiff reserves
      damages. Plaintiff  reserves the right
                                        right to
                                               to modify
                                                  modify or
                                                         or adjust
                                                             adjust this
                                                                     this statement,
                                                                           statement, as
                                                                                      as the
                                                                                          the litigation
                                                                                                litigation

      progresses,
      progresses, and
                  and additional
                      additional evidence
                                 evidence is  compiled. Regardless
                                           is compiled. Regardless of
                                                                   of what
                                                                      what Plaintiff
                                                                           Plaintiff must
                                                                                     must state
                                                                                          state for

      administrative purposes as the amount of damages it seeks pursuant
                                                                pursuant to Tex. R. Civ. P. 47(c), it

                                 determination of
      desires to leave the final determination of damages, if any, to the sole province of the jury, based

      upon the credible evidence presented to the jury at trial.

                                      IV.          JURISDICTION AND VENUE

      5.      This court has subject matter jurisdiction of this cause of action, because it involves an

                                      of the minimum jurisdictional limits of this Court.
      amount in controversy in excess of

      6.      Venue    proper in
              Venue is proper in Collin
                                 Collin County
                                        County under
                                               under Tex.
                                                     Tex. Civ.
                                                          Civ. Prac.
                                                               Prac. && Rem.
                                                                        Rem. Code
                                                                             Code §15.002(a)(1)
                                                                                   §15.002(a)(1)

      because all or a substantial part of
                                        of the
                                           the events
                                               events or omissions giving rise to the claim occurred in

      said County. In particular, the loss at issue occurred in this County.

                                       V.          FACTUAL BACKGROUND

      7.      Plaintiff
              Plaintiff entered
                        entered into an agreement
                                into an agreement with Defendant
                                                       Defendant to pay
                                                                    pay Defendant
                                                                        Defendant premiums
                                                                                  premiums in

      exchange for insurance coverage protecting Plaintiff's Property.



      Plaintiff's Original Petition                                                                   Page 2
    Case 4:20-cv-00124-RWS-CAN Document 3 Filed 02/24/20 Page 3 of 10 PageID #: 37
i




        8.
        8.      The agreement
                The agreement was
                              was drafted
                                  drafted by
                                          by Defendant
                                              Defendant and
                                                        and assigned
                                                             assigned Policy
                                                                      Policy Number
                                                                             Number ACP
                                                                                    ACP

        BPOG3008208874
        BPOG3008208874 (the
                       (the "Policy").
                            "Policy"). The
                                       The Policy's
                                           Policy's effective
                                                    effective date
                                                              date was
                                                                   was from
                                                                        from April
                                                                             April 7,
                                                                                   7, 2017
                                                                                      2017 to
                                                                                           to April 7,

        2018 (referred to as the "Policy Period").

        9.
        9.      During the Policy Period
                                  Period Plaintiff's property sustained
                                                              sustained damage
                                                                        damage as
                                                                               as a result
                                                                                    result of wind, hail,

        and rain.

        10.
        10.     Plaintiff subsequently filed a claim under the Policy.
                Plaintiff subsequently

        11.
        11.     Defendant formerly assigned
                Defendant formerly assigned the
                                            the claim,
                                                claim, claim number 853788-GF,
                                                                    853788-GF, but it is now
                                                                                         now recognized
                                                                                             recognized

        as claim
           claim number
                 number563358-GH
                         563358-GH(referred
                                    referredo
              -- -- -- ---------- -------
                                            tto- as-the "Claim"
                                                        "Claim").
                                                         -- - --).     - - --
    -

        12.
        12.     Defendant hired ProNet Group, Inc. ("ProNet")
                                                   ("ProNet") to investigate the damages
                                                                                 damages to Plaintiff's

        Property.

        13.
        13.                 Plaintiff hired
                Thereafter, Plaintiff hired D.A. Lamont Public Adjusters, LLC ("D.A. Lamont") as its public

        adjuster to handle the claim with Defendant and to inspect the property.

        14.
        14.     On or around April 25, 2018, Owen "Tommy" Tolson ("Tolson"), an engineer employed by

        ProNet, performed an investigation of
                                           of the Property. Tolson acknowledged wind related damage,

        but ultimately concluded that
                                 that the
                                      the damages were due to deterioration and improper installation.

        15.
        15.     Tolson's photographs from his report do indeed show displaced metal edging, displaced

        tiles, fractured
               fractured tiles,
                         tiles, and
                                and chipped
                                    chipped tiles
                                             tiles —
                                                   — all
                                                     all of
                                                         of which
                                                            which are
                                                                  are indicative
                                                                       indicative of
                                                                                  of hail,
                                                                                     hail, wind, and
                                                                                                 and rain
                                                                                                     rain damage.

                        consider the
        Tolson does not consider the totality of
                                              of the events that occurred during the storm made the basis

        of this lawsuit in determining the damage sustained to the property.

        16.
        16.     On or around July 18,
                                  18, 2018,
                                      2018, Defendant
                                            Defendant paid Plaintiff in the amount of $1,108.98
                                                                                      $1,108.98 for the

        estimated repairs to or
        estimated            or replacement
                                 replacement of
                                             of the
                                                 the fallen
                                                      fallen roof
                                                              roof parapet
                                                                    parapet fagade.
                                                                             fagade. Accordingly,
                                                                                     Accordingly, Defendant

                                Plaintiff to
        significantly underpaid Plaintiff to repair or
                                                    or replace the full cost of
                                                                             of damages to its property.

        17.
        17.     In Defendant's letter dated October 13, 2018, it incorrectly concluded based on ProNet's
                               letter dated

        findings of
                 of wear
                    wear and tear to the modified bitumen roofing material and parapet lap, age, quality of

        installation, and alleged "conditions which are not covered by your policy," that Plaintiff's Claim

                                       the same
        should be partially denied. On the same date,
                                                date, Defendant paid Plaintiff an additional
                                                                                  additional amount of

        Plaintiff's  Original
        Plaintiff's Original  Petition
                             Petition                                                                      Page 3
Case 4:20-cv-00124-RWS-CAN Document 3 Filed 02/24/20 Page 4 of 10 PageID #: 38




                                   replacement of
  $283.37 for estimated repairs or replacement of the property, and in turn continued to significantly

  undervalue the extent of
                        of damages on Plaintiff's Property.

  18.
  18.      Thereafter, Plaintiff demanded
           Thereafter,           demanded an appraisal
                                             appraisal pursuant to the Policy that Defendant itself
                                                       pursuant to

  drafted. However, Defendant refused to proceed with an appraisal.

  19.
  19.      Defendant and its adjusters' decision
                                        decision to refuse
                                                    refuse to
                                                           to participate
                                                              participate in appraisal
                                                                             appraisal is
                                                                                        is aa breach
                                                                                              breach of

  the Policy and against clear Texas case law, which further demonstrates the mishandling of this

  Claim.
                                                                                                           -- - -
  20.      Plaintiff served-Defendant
                     served Defendant with its presuit notice
                                                       notice letter_req_uired
                                                               letter required under
                                                                                undersection
                                                                                     section 542A
                                                                                             542A of the

  Texas Insurance
  Texas Insurance Code.
                  Code. In  response, Defendant,
                        In response,  Defendant, for       first time,
                                                  for the first    time,requested
                                                                         requested Plaintiff's
                                                                                    Plaintiff's

  examination under oath as further harassment in an attempt to put pressure on Plaintiff to drop

  its valid claim under the Policy.

  21.      ProNet's conclusion of
                               of the cause of the Property damages is not based on any testing or

  actual observation of
  actual observation        Property. ProNet's
                     of the Property. ProNet's conclusion
                                               conclusion is  nothing more than
                                                           is nothing      than speculation
                                                                                speculation to

  support its ultimate objective in this claim, to find no covered loss.

  22.      ProNet was obviously hired for one thing, to help Defendant
                                                             Defendant partially deny Plaintiff's claim.

  23.      Defendant and its adjusters failed to perform a proper inspection of
                                                                             of the Property and as a

  result improperly partially denied the Claim and underpaid another portion of
                                                                             of the Claim.

  24.      Defendant and its adjusters assigned to the Claim prepared a report that failed to include

  all of the damages sustained by the Property and undervalued the damages observed during the

  inspection.

  25.      Defendant
           Defendant and
                     and its adjusters'
                             adjusters' unreasonable
                                        unreasonable investigation
                                                      investigationled
                                                                     ledto
                                                                         to the  partial denial
                                                                             the partial denial of

  Plaintiff's Claim and the significant underpayment of another portion of the Claim.

  26.      Moreover, Defendant
                     Defendant and its adjusters
                                       adjusters performed an outcome-oriented
                                                              outcome-oriented investigation
                                                                               investigation of

  Plaintiff's Claim, which resulted in a biased, unfair and inequitable evaluation of Plaintiff's losses

  on the Property.



  Plaintiff's Original
  Plaintiff's  OriginalPetition
                        Petition                                                                Page 4
Case 4:20-cv-00124-RWS-CAN Document 3 Filed 02/24/20 Page 5 of 10 PageID #: 39




                                     VI.     CAUSES OF ACTION

  A.      Breach of Contract

  27.     Plaintiff reasserts and
          Plaintiff reasserts and realleges
                                  realleges the
                                            the allegations
                                                allegations set
                                                            set forth in paragraphs
                                                                         paragraphs 7 through 26 of this

  Petition.

  28.     Defendant entered into the Policy with Plaintiff.

  29.     Plaintiffs Propertysustained
          Plaintiffs Property sustaineddamage
                                        damageduring
                                              duringthe
                                                     the Policy
                                                         Policy Period
                                                                Period as
                                                                       as aa result
                                                                             result of
                                                                                    of hail, wind and

  rain which is a covered cause of
                                of loss under
                                        under the Policy.

  30.     Defendant—breached
          Defendant breached - the —terms
                                    terms of the
                                              the Policy
                                                   Policy by
                                                           bywrongfully
                                                              wrongfully partially
                                                                          partially denying
                                                                                     denying and
                                                                                             and

  significantly underpaying another portion of
                                            of the Claim.

  31.     Defendant
          Defendant further
                    further breached
                            breachedthe
                                     the terms
                                          terms of
                                                of the
                                                   the Policy
                                                       Policy by refusing to participate
                                                              by refusing                in the
                                                                             participate in

  appraisal process.

  32.     As a result
               result of
                      of Defendant's
                         Defendant's breach
                                     breach of
                                            of the
                                                the Policy,
                                                    Policy, Plaintiff
                                                            Plaintiff has
                                                                      has sustained
                                                                          sustained actual
                                                                                    actual damages
                                                                                           damages

  and has incurred
          incurred reasonable and necessary attorney's fees to date.

  B.      Insurance Code Violations

  33.     Plaintiff reasserts and
          Plaintiff reasserts and realleges
                                  realleges the
                                            the allegations
                                                allegations set forth in paragraphs
                                                                         paragraphs 7 through 31 of this

  Petition.

          Prompt Payment of
          Prompt Payment of Claims
                            Claims Statute

  34.
  34.     The failure of
                      of Defendant
                         Defendant to
                                   to pay for
                                          for the losses and/or to follow the statutory time guidelines

  for accepting or
                or denying
                   denying coverage
                           coverage constitutes a violation of Article 542.051 et seq. of the Texas

  Insurance Code.

  35.
  35.     Plaintiff, therefore,
                     therefore, in addition to Plaintiff's
                                               Plaintiffs Claim
                                                           Claim for damages
                                                                     damages are entitled
                                                                                 entitled to
                                                                                          to statutory
                                                                                             statutory

  interest and attorneys'
               attorneys' fees
                          fees as
                               as set
                                  set forth
                                      forth in
                                            in Article 542.060 of the Texas Insurance Code.

          541 Insurance Code Violations
          541                Violations

  36.
  36.     Defendant is required
                       required to comply with Chapter 541 of the Texas Insurance Code.

  37.     Defendant
          Defendant violated §§ 541.051
                                541.051 of
                                        of the Texas Insurance Code by:

          (1)     making statements misrepresenting the terms and/or benefits of the policy.

  Plaintiff's Original Petition                                                                 Page 5
Case 4:20-cv-00124-RWS-CAN Document 3 Filed 02/24/20 Page 6 of 10 PageID #: 40




           Violation of
           Violation of !S
                        q 541.060(a)(1):
                           541.060L)(1):

   38.     Defendant violated §§ 541.060(a)(1)
           Defendant violated    541.060(a)(1) by
                                               by misrepresenting to Plaintiff a material fact or policy

  provision relating to coverage at issue.

           Violation of
           Violation ofq§ 541.060(a)(2):
                          541.060(a)(2):

  39.      Defendant
           Defendant violated
                     violated §§ 541.060(a)(2)
                                 541.060(a)(2) by
                                               by failing
                                                  failing to
                                                           to attempt
                                                              attempt in  good faith to effectuate
                                                                       in good          effectuate a

  prompt, fair, and equitable settlement of a claim with respect to which the insurer's liability
                                                                                         liability had

  become reasonably clear.

          Violation of §§ 541.060(a)(3):
         —Violation       541.060U(3):          -           -

  40.      Defendant violated § 541.060(a)(3)
                                541.060(a)(3) by failing to promptly
                                                            promptly provide Plaintiff a reasonable
                                                                                         reasonable

  explanation of the basis in the policy, in relation to the
                                                         the facts or applicable law, for the insurer's
                                                                                               insurer's

  partial denial of a claim.

           Violation of
           Violation of§§541.060(a)(4J:
                         541.060(a)(4):

  41.      Defendant violated § 541.060(a)(4) by failing within a reasonable
                                                                  reasonable time to affirm or deny
                                                                                               deny

  coverage of a claim to Plaintiff.

          Violation of
          Vfolation of6S541.060(a)
                        541.060(a)(7):
                                   (7):

  42.      Defendant violated § 541.060(a)(7) by refusing to pay Plaintiff's
                                                                 Plaintiffs Claim without conducting

  a reasonable investigation with respect to the Claim.

  43.      Defendant
           Defendant violated
                     violated§541.061
                               541.061 by:

           (1)    making an untrue statement of material fact;
           (2)    failing to state
                  failing     state aa material
                                       material fact
                                                 fact necessary
                                                      necessary to
                                                                to make
                                                                   make other
                                                                          other statements
                                                                                statements made not
                  misleading    considering the
                  misleading considering    the circumstances
                                                circumstances under which the statements
                                                                               statements were made;
           (3)    making a statement in a manner that would mislead a reasonably prudent person
                  to a false conclusion of a material fact;
          (4)     making a material misstatement of law; and
          (5)     failing to disclose a matter required by law to be disclosed.

  C.      DTPA Violations

  44.     Plaintiff reasserts and
          Plaintiff reasserts and realleges
                                  realleges the
                                            the allegations
                                                allegations set
                                                            set forth
                                                                forth in paragraphs 7 through
                                                                                      through 42
                                                                                              42 of
                                                                                                 of this

  Petition.



  Plaintiff's
  PlaintifF's Original
              Original Petition                                                                  Page 6
Case 4:20-cv-00124-RWS-CAN Document 3 Filed 02/24/20 Page 7 of 10 PageID #: 41




   45.     At all material
                  material times
                           times hereto,
                                 hereto, Plaintiff
                                         Plaintiff was a consumer who purchased insurance products

   and services from Defendant.

  46.      Defendant is a"person"
           Defendant    a "person" as
                                   as defined
                                       defined by
                                               by §§ 17.45
                                                      17.45 of
                                                            ofthe
                                                               theTexas
                                                                   Texas Business
                                                                         Business and
                                                                                  and Commerce
                                                                                      Commerce

   Code.

  47.                violated the
           Defendant violated the Texas
                                  Texas Deceptive Trade Practices Act in the following respects:

           (1)
           (1)      Defendant  represented that the agreement confers or involves rights, remedies, or
                    Defendant represented
                    obligations which it does not have, or involve, or which are prohibited by law;

           (2)
           (2)       Defendant failed to disclose information concerning goods or services which was
                     known
                 --kriown atat
                            thethe timeofofthe
                                 time        thetransaction
                                                  transactionwhen
                                                              whensuch
                                                                   suchfailure
                                                                        failureto
                                                                                to disclose
                                                                                   disclose such information
                     was intended to induce the consumer into a transaction that the consumer would
                     not have entered into had the information been disclosed; and

           (3)
           (3)      Defendant,
                    Defendant, by       accepting insurance
                                   by accepting      insurance premiums
                                                                 premiumsbut  but refusing
                                                                                    refusing without
                                                                                              without a a
                    reasonable basis to pay benefits due and owing, engaged in an unconscionable
                                                                                          unconscionable
                    action or course ofof action as prohibited by the DTPA § 17.50(a)(1)(3) in that this
                    Defendant took advantage of Plaintiff's lack of knowledge, ability, experience, and
                    capacity to a grossly unfair degree, that also resulted in a gross disparity between
                        consideration paid
                    the consideration   paid in the transaction
                                                     transaction and
                                                                 and the value received,
                                                                                 received, in violation
                                                                                              violation of
                    Chapter 541 ofof the Insurance Code.

  48.      Upon information and
                            and belief,
                                belief, Defendant knowingly committed the acts complained of. As

  such,
  such, Plaintiff is entitled
                     entitled to
                               to exemplary
                                   exemplary and/or
                                             and/or treble
                                                     treble damages
                                                            damages and
                                                                    and reasonable
                                                                         reasonable attorney's fees

  pursuant to the DTPA and Texas Insurance Code § 541.152(a)-(b).

  D.       Breach ofThe
           Breach of TheDuty
                         Dutyofof Good
                                Good   Faith
                                     Faith and Fair
                                             and    Dealing
                                                 Fair Dealing

  49.      Plaintiff reasserts and
           Plaintiff reasserts and realleges
                                   realleges the allegations
                                                 allegations set forth in paragraphs 7 through 47 of this

  Petition.

  50.      Plaintiff and Defendant
                         Defendant entered
                                   entered into a valid and enforceable insurance policy.

  51.      Defendant owed
                     owed Plaintiff
                          Plaintiff the common law duty of good faith and fair dealing.

  52.      Defendant
           Defendant breached
                     breached the
                              the common
                                  common law
                                          law duty
                                              duty of good faith and fair dealing
                                                                          dealing by wrongfully
                                                                                     wrongfully

  partially denying the Claim, significantly
                               significantly underpaying another portion of the claim, and delaying

  payment on the Claim when Defendant knew or should have known liability was reasonably clear.

  53.                       and belief,
           Upon information and belief, Defendant's
                                        Defendant's actions
                                                    actions were
                                                            were perFormed without due
                                                                 performed without due regard or

  care for the Claim process and
                             and were done intentionally and/or with gross negligence.

  Plaintiff's
  Plaintiff's Original
               OriginalPetition
                        Petition                                                                    Page 7
       Case 4:20-cv-00124-RWS-CAN Document 3 Filed 02/24/20 Page 8 of 10 PageID #: 42




          54.
          54.     Defendant
                  Defendant was
                            was aware
                                aware at all times that its actions
                                                            actions would result in the partial
                                                                                        partial denial
                                                                                                denial and

          significant underpayment on another portion of Plaintiff's Claim, cause mental anguish and thus

          extraordinary harm associated with Plaintiff's Claim.

          55.
          55.     As a result of Defendant's acts and/or omissions, Plaintiff sustained actual damages.

                                                VII.    Aftorneys'
                                                        Attorneys'Fees
                                                                   Fees

          56.
          56.     Plaintiff reasserts and
                  Plaintiff reasserts and realleges
                                          realleges the
                                                    the allegations set forth in paragraphs 7 through 54 of this

          Petition.

—          57:
    --- - 57      -Plaintiff             undersigned attorneys to prosecute this lawsuit against Defendant
                   Plaintiff engaged the undersigned

          and agreed to pay reasonable attorneys'
                                       attorneys' fees and expenses through trial and any appeal.

          58.     Plaintiff is entitled to
                                        to reasonable
                                            reasonable and
                                                       and necessary
                                                           necessary attorney's
                                                                     attorney's fees pursuant
                                                                                     pursuant to TEX. CIV.

          PRAC.   REM. CODE
          PRAC. & REM. CODE §§
                             §§ 38.001-38.003
                                 38.001-38.003 because
                                               because Plaintiff
                                                       Plaintiff is represented
                                                                     represented by
                                                                                 by an
                                                                                    an attorney,
                                                                                        attorney,

          presented              Defendant, and
          presented the Claim to Defendant, and Defendant did not tender the just amount owed before the

          expiration of the 30th day after
                                     after the
                                           the Claim was presented.

          59.     Plaintiff
                  Plaintiff further
                            further prays
                                    prays that
                                          that it be
                                                   be awarded
                                                       awarded all
                                                               all reasonable
                                                                    reasonable attorneys'
                                                                               attorneys' fees
                                                                                          fees incurred
                                                                                                incurred in

          prosecuting its causes of action through trial and any appeal pursuant to Sections 541.152 and

          542.060 of the Texas Insurance Code.

          60.
          60.     Plaintiff further
                            further prays that itit be
                                                    be awarded
                                                        awarded all
                                                                all reasonable
                                                                     reasonable and
                                                                                and necessary
                                                                                    necessary attorney's
                                                                                              attorney's fees

          incurred in prosecuting Plaintiff's DTPA causes of
                                                          of action above pursuant to § 17.50(d).

                                           VIII. CONDITIONS
                                                  CONDITIONSPRECEDENT
                                                             PRECEDENT

          61.     All
                  AII conditions
                      conditions precedent to Plaintiff's right to
                                                                to recover
                                                                   recover have
                                                                           have been
                                                                                been fully
                                                                                      fully perFormed
                                                                                            performed or have

          been waived by Defendant.

                                             IX.       DEMAND FOR JURY
                                                                  JURY

          62.
          62.     Pursuant to Rule 216 of
                                       of the Texas Rules of Civil Procedure,
                                                                   Procedure, Plaintiff herein requests a jury

                                          of the
          trial and along with the filing of  the Original
                                                  Original Petition has tendered
                                                                        tendered to the Clerk of the Court the

          statutory jury fee.



          Plaintiff's Original
          Plaintiff's  OriginalPetition
                                Petition                                                                Page 8
Case 4:20-cv-00124-RWS-CAN Document 3 Filed 02/24/20 Page 9 of 10 PageID #: 43




                                    X.     DISCOVERY REQUESTS

  63.     Pursuant    Rule 194,
          Pursuant to Rule 194, You
                                You are requested to disclose, within fifty (50) days after
                                                                                      after service
                                                                                            service of

  this request, the information
                    information or
                                or material described in Rule 194.2(a)-(I).

                                             XI.  PRAYER
                                             XI. PRAYER

          WHEREFORE, PREMISES CONSIDERED, Plaintiff herein prays that, upon final hearing

  of the case, itit recovers actual damages, mental anguish and treble/exemplary damages from and

  against Defendant that may reasonably be established by a preponderance of the evidence, and

   hat-Plaintiff-
  that Plaintiff-be awarded attorneys'
                 be awarded attorneys' fees
                                        feesthrough
                                             throughtrial
                                                     trialand
                                                           andappeal,
                                                               appeal,costs
                                                                       costs-of court,
                                                                            of court,   pre
                                                                                      pre   judgment -
                                                                                          judgment

  interest, post-judgment
            post judgment interest, and such other and further relief, general or
                                                                               or special, at law or in

  equity, to which Plaintiff
                   Plaintiff may show it to be justly entitled.

                                                          Respectfully submitted,

                                                          PRESTON DUGAS LAW FIRM, PLLC
                                                          1701 River Run, Suite 703
                                                          Fort Worth, Texas 76107
                                                          Telephone:    (817) 945-3061
                                                          Facsimile:    (682) 219-0761
                                                          Email: preston@pjdlawfirm.com

                                                          By:Is1Preston J. Dugas
                                                          By:/s/Preston    Ducpas lll
                                                                                  111
                                                          PRESTON J. DUGAS III
                                                          State Bar No. 24050189

                                                          ATTORNEY FOR PLAINTIFF




  Plaintiff's Original Petition                                                                Page 9
Case 4:20-cv-00124-RWS-CAN Document 3 Filed 02/24/20
                                CERTIFIED     MAIL Page 10 of 10 PageID #: 44
                                                                   neope.                                            FIRST-CLASS MAIL
                                                                                                   Zos- soos'.~.~y;~~,~~~;~.ft
                                                                                                                     005.902
                                                                                                         t              LMgL dIZ
                                                                                                                        ZIP 75071
                                                                                                                     ~t7o   6:909ZZ
                                                                                                                     041M12250879




                               'Z-,• T 0
                               ,
                     e T- Z r::-                  C-i T   (1411 111 I f I!
                  ?EP        3' 2 :I.      C:c;           P III I 'I "111,111P11'1111"))111111314111111111111blill
